Citation Nr: 0401405	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-08 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $2,658.20.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from March 1973 to July 1991.  

In August 2001, the Nashville, Tennessee, Regional Office 
(RO) retroactively amended the veteran's Department of 
Veterans Affairs (VA) compensation benefits as of May 30, 
2000, based upon T-'s, the veteran's son, receipt of 
Department of Veterans Affairs (VA) Dependents Educational 
Assistance (DEA).  In August 2001, the RO informed the 
veteran in writing of the overpayment of VA compensation 
benefits in the amount of $2,658.20 and both his appellate 
and waiver rights.  In August 2001, the veteran submitted 
both a notice of disagreement with the creation of the 
overpayment of VA compensation benefits in the amount of 
$2,658.20 and a request for waiver of recovery of the 
overpayment.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA compensation 
benefits in the amount of $2,658.20.  In January 2002, the 
veteran submitted a notice of disagreement with denial of his 
waiver request.  In June 2002, the RO issued a statement of 
the case (SOC) to the veteran and his accredited 
representative which addressed solely the waiver issue.  In 
July 2002, the veteran submitted an Appeal to the Board (VA 
Form 9) from the denial of waiver of recovery of the 
overpayment in the calculated amount.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  


REMAND

The veteran advances on appeal that the alleged overpayment 
of VA compensation benefits in the amount of $2,658.20 was 
not properly created and any valid debt should be waived.  
The United States Court of Appeals for Veterans Claims 
(Court) has directed that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Further, the question of 
whether the overpayment at issue was properly created is 
inextricably intertwined with the issue pertaining to the 
veteran's entitlement to waiver of recovery of the 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

The veteran has submitted a timely notice of disagreement 
with the creation of the overpayment of VA compensation 
benefits in the amount of $2,658.20.  The RO has not issued a 
SOC or a supplement statement of the case (SSOC) which 
addresses that issue.  The Court has directed that where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

Additionally, the Board finds that a current financial status 
report from the veteran would be helpful in resolving the 
issues raised by the instant appeal.   Accordingly, this case 
is REMANDED for the following action:

1.  The RO should request that the 
veteran complete a Financial Status 
Report (VA Form 20-5655).  

2.  The RO should then adjudicate the 
issue of whether the overpayment of VA 
compensation benefits in the amount of 
$2,658.20 was properly created.  If the 
benefit sought on appeal is denied, the 
RO should then issue a SSOC to the 
veteran and his accredited representative 
which contains a full and complete 
discussion of (1) whether the overpayment 
of VA compensation benefits in the amount 
of $2,658.20 was properly created; (2) 
the veteran's entitlement to waiver of 
recovery of the overpayment of VA 
compensation benefits; and (3) all 
applicable laws and regulations.  
Specifically, the SSOC should include a 
discussion of the events which led to the 
creation of the overpayment and an 
explanation of the amount of the 
indebtedness assessed against the 
veteran.  The veteran and his accredited 
representative should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


